DETAILED ACTION
Allowance
The following is an Allowance in response to the communications received on September 27, 2019, and email communications with Mr. Patrick G. Murray on August 25, 2021. Claims 5 and 19 are amended below, claims 13, 14 and 18 have been previously canceled.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during the email communications with Mr. Patrick G. Murray (Reg. No. 69,188) on August 25, 2021.


Amendments to the Claims:
This listing of claims will replace all prior versions and listings of claims in this application.

1. (Previously presented) A method comprising: 
obtaining, from a service management database, one or more change tickets and one or more incident tickets relating to an information technology infrastructure; 
extracting, from the change tickets and the incident tickets, a plurality of dimensions; 
generating a first probability distribution of changes that led to incidents for each of the plurality of dimensions; 
generating a second probability distribution of changes that did not lead to incidents for each of the plurality of dimensions; 
determining, for each of the plurality of dimensions, a difference between the first probability distribution and the second probability distribution; 
selecting a subset of the plurality of dimensions as one or more dimensions indicating potential causality between one or more changes and one or more incidents based at least in part on the determined differences between the first probability distributions and the second probability distributions; 
identifying configuration items of the information technology infrastructure associated with the one or more changes and the one or more incidents; 
defining one or more linkages between the one or more changes and the one or more incidents; 
storing, in the service management database, the defined linkages; 
building a risk assessment model using the defined linkages; 
monitoring subsequent changes to configuration items in the information technology infrastructure using the risk assessment model; and  2Attorney Docket No.: YOR920151297US1 
altering application of a given subsequent change to modify operation of a given configuration item in the information technology infrastructure responsive to said monitoring to reduce a probability of the given subsequent change leading to an incident in the information technology infrastructure; 
wherein the method is performed by at least one processing device coupled to the information technology infrastructure over at least one network.  

2. (Original) The method of claim 1 wherein the configuration items in the information technology infrastructure comprise one or more servers, databases, middleware, software and business applications.  

3. (Original) The method of claim 1 wherein the change tickets comprises one or more structured fields comprising at least one of: a start time; a priority; a type; and an owner group.  

4. (Original) The method of claim 1 wherein the incident tickets comprises one or more structured fields comprising at least one of: a start time; a severity; a type; and a resolver group.  

5. (Currently amended) The method of claim 1 wherein the change tickets and the incident tickets comprise one or more unstructured fields comprising at least one of: a summary; a detailed description; and a resolution.  

6. (Previously presented) The method of claim 1 wherein the plurality of dimensions comprises at least one temporal dimension.  

7. (Previously presented) The method of claim 1 wherein the plurality of dimensions comprises at least one of an owner group, a type and a priority extracted from one or more structured fields of the change tickets and the incident tickets.  

8. (Previously presented) The method of claim 1 wherein the plurality of dimensions comprises at least one entity-action pair extracted from one or more unstructured fields of the change tickets and the incident tickets.  

9. (Original) The method of claim 1 wherein defining one or more linkages comprises: 
determining one or more ground truths, the ground truths comprising known change-incident pairs explicitly mentioned in the incident tickets; 
discovering one or more potential change-incident pairs by comparing dimensions of the change tickets and the incident tickets; and 
comparing the potential change-incident pairs with the one or more ground truths.  

10. (Original) The method of claim 9 wherein discovering the one or more potential change-incident pairs comprises: 
scanning text in the change tickets and the incident tickets to identify one or more configuration items; 
identifying entity-action pairs using part-of-speech tags and parse dependencies; 
checking for common words between the change tickets and the incident tickets; 
verifying that start times of respective changes in the potential change-incident pairs occurred within a designated period of time prior to the corresponding incident; and 
comparing similarity between extracted dimensions and identified configuration items for respective change-incident pairs.  

11. (Original) The method of claim 10, wherein identifying entity-action pairs comprises: identifying nouns and verbs in the change tickets and the incident tickets; mapping the nouns to one or more entities and the verbs to one or more actions; and relating pairs of nouns and verbs as entity-action pairs when the nouns and verbs co-occur within one or more fields of one or more of the change tickets and the incident tickets.  

12. (Original) The method of claim 1 wherein identifying configuration items comprises: for each configuration item, identifying one or more keys, each key comprising information uniquely identifying that configuration item; and matching keys to text in one or more of the change tickets and the incident tickets.  

13. (Canceled)  

14. (Canceled)  

15. (Previously presented) The method of claim 1 wherein selecting the subset of the plurality of dimensions as the one or more dimensions indicating potential causality between one or more changes and one or more incidences comprises selecting a given one of the plurality of dimensions for inclusion in the subset responsive to determining that there is a statistically significant difference between the first probability distribution and the second probability distribution for the given dimension utilizing Kolmogorov-Smirnov (KS) statistics.  

16. (Original) The method of claim 1 further comprising identifying one or more of the configuration items affected by the one or more subsequent changes utilizing the risk assessment model.  

17. (Original) The method of claim 1 further comprising marking one or more of the subsequent changes as non-problematic changes utilizing the risk assessment model.  

18. (Canceled)  

19. (Currently amended) A computer program product comprising a non-transitory computer readable storage medium for storing computer readable program code which, when executed by a processing device, causes the processing device:  5Attorney Docket No.: YOR920151297US1 
to obtain, from a service management database, one or more change tickets and one or more incident tickets relating to an information technology infrastructure; 
to extract, from the change tickets and the incident tickets, a plurality of dimensions; 
to generate a first probability distribution of changes that led to incidents for each of the plurality of dimensions; 
to generate a second probability distribution of changes that did not lead to incidents for each of the plurality of dimensions; 
to determine, for each of the plurality of dimensions, a difference between the first probability distribution and the second probability distribution; 
to select a subset of the plurality of dimensions as one or more dimensions indicating potential causality between one or more changes and one or more incidents based at least in part on the determined differences between the first probability distributions and the second probability distributions; 
to identify configuration items of the information technology infrastructure associated with the one or more changes and the one or more incidents; 
to define one or more linkages between the one or more changes and the one or more incidents; 
to store, in the service management database, the defined linkages; 
to build a risk assessment model using the defined linkages; 
to monitor subsequent changes to configuration items in the information technology infrastructure using the risk assessment model; and 
to alter application of a given subsequent change to modify operation of a given configuration item in the information technology infrastructure responsive to said monitoring to reduce a probability of the given subsequent change leading to an incident in the information technology infrastructure; 
wherein the computer is coupled to the information technology infrastructure over at least one network.  

20. (Previously presented) An apparatus comprising: 
a processing device comprising a processor coupled to a memory; 
the processing device being configured: 
to obtain, from a service management database, one or more change tickets and one or more incident tickets relating to an information technology infrastructure; 
to extract, from the change tickets and the incident tickets, a plurality of dimensions; 
to generate a first probability distribution of changes that led to incidents for each of the plurality of dimensions; 
to generate a second probability distribution of changes that did not lead to incidents for each of the plurality of dimensions; 
to determine, for each of the plurality of dimensions, a difference between the first probability distribution and the second probability distribution; 
to select a subset of the plurality of dimensions as one or more dimensions indicating potential causality between one or more changes and one or more incidents based at least in part on the determined differences between the first probability distributions and the second probability distributions; 
to identify configuration items of the information technology infrastructure associated with the one or more changes and the one or more incidents;  7Attorney Docket No.: YOR920151297US1 
to define one or more linkages between the one or more changes and the one or more incidents; 
to store, in the service management database, the defined linkages; 
to build a risk assessment model using the defined linkages; 
to monitor subsequent changes to configuration items in the information technology infrastructure using the risk assessment model; and 
to alter application of a given subsequent change to modify operation of a given configuration item in the information technology infrastructure responsive to said monitoring to reduce a probability of the given subsequent change leading to an incident in the information technology infrastructure; 
wherein the processing device is coupled to the information technology infrastructure over at least one network.  

21. (Previously presented) The method of claim 1 wherein altering application of the given subsequent change to modify operation of the given configuration item comprises refraining from implementing the given subsequent change to the given configuration item.  

22. (Previously presented) The computer program product of claim 19, wherein selecting the subset of the plurality of dimensions as the one or more dimensions indicating potential causality between one or more changes and one or more incidences comprises selecting a given one of the plurality of dimensions for inclusion in the subset responsive to determining that there is a statistically significant difference between the first probability distribution and the second probability distribution for the given dimension utilizing Kolmogorov-Smirnov (KS) statistics.  

23. (Previously presented) The apparatus of claim 20, wherein selecting the subset of the plurality of dimensions as the one or more dimensions indicating potential causality between one or more changes and one or more incidences comprises selecting a given one of the plurality of dimensions for inclusion in the subset responsive to determining that there is a statistically significant difference between the first probability distribution and the second probability distribution for the given dimension utilizing Kolmogorov-Smirnov (KS) statistics.

ALLOWANCE
The following is an allowance. Claims 1-12, 15-17 and 19-23 are currently pending and allowed, as amended above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present application is allowed in view the decisions of the Patent Trial and Appeal Board (PTAB) on August 13, 2021. Examiner reincorporates herein the PTAB rationales that “Ide generates and compares probability distributions to detect anomalies in dynamic system such as production lines. Ide (3). Ide generates probability distribution for first and second time series data sets of observed value. Id. ¶¶ 12, 13. Then, Ide calculates a score based on the absolute value of the difference between the cumulative probabilities of the first and second generated probability distributions. Id. ¶ 14. The difference between the probability distributions can indicate if an anomaly exists when one data set reflects a “normal” status. Id. ¶¶ 43-47. Ide analyzes changes in values of a dynamic system (e.g., a product line) at different time to detect an anomaly (i.e., incident). Id. decision, p. 6. “Ide does not teach generating a first probability distribution of changes that led to incidents for each of plural dimensions and generating a second probability distribution of change that did not lead to incidents for each of plural dimensions as recited in claims 1, 19 and 20.” Id. decision, p. 4. Id. Ide thus differs from the claimed method, program, and apparatus that start with anomalies (incidents) and link changes to the incidents to generate a risk assessment model. Id. decision, p. 6.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624